Mr. Chief Justice Hollerich delivered the opinion of the court: Both of the above cases arise out of the same transaction and involve the same subject matter, and therefore, by agreement of counsel for both claimants and the Attorney General, the cases are consolidated for the purpose of consideration. In the declarations on file it is averred that on or about November 11th, A. D. 1930, the claimant, Dr. Gustavus M. Blech, at the special instance and request, and at the direction of Major Leo C. DuBois, Regimental Surgeon of the 202nd Coast Artillery, performed an appendectomy on Private James Wall, an enlisted man and member of the 202nd Coast Artillery, Illinois National Guard, who became so seriously ill while attending a session of the drills, that he had to be immediately removed and operated upon for appendicitis. It is further averred that the charge of the claimant, Dr. Gustavus M. Blech, for his services in performing the operation is $200.00, and that no part thereof has been paid. The claim of Edgewater Hospital Corporation is for hospital services rendered to said Private James Wall, in connection with the aforementioned operation, for which claimant asks the sum of $96.25. It appears that the services of Dr. Blech as well as the services of the Edgewater Hospital Corporation, were rendered at the instance and request and at the direction of Major Leo C. DuBois, Regimental Surgeon of said 202nd Coast Artillery, to a member of that Regiment. The act of the Major being within the apparent scope of his duty and there being no evidence that the charge made is unreasonable, It is Therefore Ordered that the claimant, Dr. Gustavus M. Blech, be and he is hereby awarded the sum of Two Hundred Dollars ($200.00); and that the claimant, Edgewater Hospital Corporation, be and it is hereby awarded the sum of Ninety-six Dollars and Twenty-five Cents ($96.25).